                  IN THE UNITED STATES DISTRICT CQ,CtRT OCT          0 9 2016
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION
                                                                 v
                                     I
UNITED STATES OF AMERICA
                                             CRIMINAL CASE NO.
V.                                           1:18-CR-007-ODE-JKL
QUINTAVIOUS OBIS and
MONIQUE DUBOSE


                                 R       7
     This criminal case is presently before the Court on United
States Magistrate Judge John K. Larkins III's Order and Final Report
and Recommendation ("R&R") [Doc. 54] in which he recommends that
Defendant Quintavious Obie's ("Defendant") Motion for a Bill of
Particulars [Doc. 31] be denied; Defendant's Motion to Compel [Doc.
32] be denied; and Defendant's Motion to Dismiss for Prosecutorial
Misconduct and Request for an Evidentiary Hearing [Doc. 341                     be

denied. Defendant timely filed objections to the R&R [Doc. 561 .                For

the reasons stated below, Defendant's objections are OVERRULED, the
R&R is ADOPTED IN FULL, and Defendant's Motion to Dismiss for
Prosecutorial Misconduct and Request for an Evidentiary Hearing [Doc.
341 is DENIED.
I.   BACKGROUND
     On December 12, 2017, U.S. Magistrate Judge Alan Baverman signed
a criminal complaint charging Defendant with unlawful possession of
a firearm while being a convicted felon [Doc. 11.           On December 18,

2017, Judge Baverman held a pretrial detention hearing regarding
Defendant [Doc. 221.     At this hearing, Special Agent Stuart Reagan
("Agent Reagan")--who was involved in investigating Defendant's case
--testified [Id. at 5].    He testified not only about the illegal gun
possession charge, but also regarding Defendant's alleged involvement
in sex trafficking, for which an indictment had not yet issued [Id.
at 10-18].    Defendant's counsel cross-examined Agent Reagan.
       On January 9, 2018, a grand jury returned an indictment charging
Defendant with five counts of human trafficking against victims C.C.,
M.A., A.V.P., A.N.P., and H.T. [Doc. 13 at 1-3]        For each alleged
victim, the indictment claimed that Defendant
       did, in affecting interstate commerce, knowingly recruit,
       entice, harbor, transport, provide, obtain, maintain, and
       solicit by any means [the victim], knowing and in reckless
       disregard of the fact that means of force, threats of force,
       fraud, and coercion, and any combination of such means,
       would be used to cause [the victim] to engage in a
       commercial sex act, as defined in Title 18, United States
       Code, Section 1591(3), all in violation of Title 18, United
       States Code, Section 1591(a) and (b) (1) [Id.].
The indictment also provided the time frames during which Defendant
allegedly victimized each of the victims:
   •    C.C. - October 2015 through January 2016;
   •    M.A. - November 2015 through December 2017;
   •    A.V.P. - May 2016 through August 2016;
   •    A.N.P. - March 2017 through May 2017; and
   •    H.T. - July 2017 through December 2017 [Id.].
       On February 1, 2018, Defendant had a second pretrial detention
hearing, this time before U.S. Magistrate Judge Justin Anand [Doc.
38].   Agent Reagan again testified regarding Defendant's alleged sex
trafficking involvement [Id. at 6-21, 29-30].         In his testimony,

Agent Reagan provided factual details, based on interviews conducted
by him and other law enforcement officers, regarding each of the
victims alleged in the indictment [Id. at 6-11, 131.
       According to Agent Reagan's testimony, victim C.C. told him
Defendant provided transportation for her from South Carolina to

                                   2
Atlanta, where she began working for Defendant as a prostitute [Id.
at 6-71.   Agent Reagan stated that she was required to give all her
proceeds to Defendant and that once, when she failed to collect money
from a customer, Defendant put her in a bath of cold water and ice
[Id. at 71.
      Agent Reagan also testified regarding victim M.A., who he said
told FBI agents in Florida that she had been forced into prostitution
by Defendant at age 15 [Id. at 81.          Agent Reagan claimed M.A. later
repeated the same information to Dekalb County police [Id.].
      According to Agent Reagan, victim A.V.P. told the FBI that she
had been forced into prostitution by Defendant and had tried to leave
once [Id.] .   However, Defendant allegedly said he would get his money
from her and would come to her home to get it if he had to [Id.].
Agent Reagan said, " [s] he knew that Mr. Obie had always carried a
handgun, and she felt like that             meant he would arrive at her
apartment and use force to take that money" [Id.].
      Regarding victim A.N.P., Agent Reagan testified that she told
Homeland Security she had been "sold" to Defendant by a pimp in
Houston, Texas, and Defendant provided her transportation to Atlanta
[Id. at 101     According to Agent Reagan, A.V.P. also reported that
she   worked as a prostitute for Defendant, and he provided her
narcotics--to    which   she   became   addicted--before   selling   her to
another pimp [Id.].
      Lastly, Agent Reagan testified that victim H.T. told him she
worked as a prostitute for Defendant and that "he had struck her on
occasions" [Id. at 13].        After Agent Reagan testified on direct,
Defendant's counsel cross-examined him [Id. at 43-731.


                                        3
       On March 23, 2018, Defendant filed four motions.                Three of those
motions     are   currently    before    the   Court:    Motion for       a   Bill   of
Particulars [Doc. 31]; Motion to Compel Production of Grand Jury
Testimony     and   Exhibits     [Doc.    32];    and    Motion   to    Dismiss      for
Prosecutorial Misconduct and Request for an Evidentiary Hearing [Doc.
34].      Defendant attached four sworn declarations to his motion to
dismiss [Docs. 34-1, 34-2, 34-3, 34-4].                 Two of the declarations
submitted were from alleged victims in the indictment--M.A. and
A.V.P. [Docs. 34-1, 34-21, and two were from witnesses [Docs. 34-3,
34-41 .    All four of the declarations closely track the language of 18
U.S.C. § 1591, which provides the statutory basis for the charges
against     Defendant.        Specifically,      the    declarations     state    that
Defendant "never forced [them] to engage in any commercial sex act";
never threatened, forced, coerced, or used fraud to encourage them to
do the same; and that they never saw or heard Defendant threaten,
force, coerce, or use fraud to get another to engage in a commercial
sex act [Docs. 34-1, 34-2, 34-3, 34-4].                 Victims M.A. and A.V.P.

state in their declarations that they never told law enforcement that
Defendant threatened force, forced, committed fraud, or coerced them
to engage in commercial sex acts [Docs. 34-1, 34-2] .             Victim A.V.P.'s

declaration states that she "specifically told law enforcement that
[Defendant] did not do so" [Doc. 34-2 at 21.
       On June 14, 2018, Judge Larkins issued an Order and Final Report
and Recommendation [Doc. 54]            In it, he recommends that Defendant's
Motion to Compel Production of Grand Jury Testimony and Evidence
[Doc. 321, Motion for a Bill of Particulars [Doc. 31], and Motion to
Dismiss for Prosecutorial Misconduct and Request for an Evidentiary
Hearing [Doc. 341 all be denied.          On June 27, 2018, Defendant timely

                                          N
 filed objections to the R&R [Doc. 561.            On August 7, 2018, the Court
 ordered the Government to respond to Defendant's objections [Doc.
 661 .   The Government filed its response on August 17, 2018 [Doc. 701 .
III.     LEGAL STANDARD
         In   reviewing   an    R&R,    the    Court   "shall   make    a    de    novo
 determination of those portions of the report or specified proposed
findings or recommendations to which objection is made."                    28 U.S.C.
§ 636(b)(1).       Absent objection, the Court "may accept, reject, or
modify, in whole or in part, the findings or recommendations made by
the magistrate judge."         Id.
III. DEFENDANT'S OBJECTIONS
         Defendant objects to the rulings and recommendation in the R&R.
Defendant's specific objections are as follows:
         1.   Defendant is entitled to a bill of particulars because the
              government has failed to sufficiently identify the alleged
              commercial sex acts upon which Defendant is charged or the
              manner by which he allegedly procured them.
         2.   Production of the grand jury testimony should be compelled
              because Defendant has submitted evidence that directly
              contradicts      the     charges   against   him,   and       thus   the
              Government must have presented false evidence during the
              grand jury proceedings.
         3.   Defendant's Motion to Dismiss for Prosecutorial Misconduct
              [Doc. 341 should be granted--or, at least, an evidentiary
              hearing should be permitted--because the defense provided
              evidence that contradicts what was "necessarily presented
              to the grand jury" [Doc. 56 at 161.


                                           5
       A.    Motion for a Bill of Particulars
       Defendant     requested    a   bill     of    particulars     containing     the
following:     (1)    the    date,    alleged       victim,    and   nature    of   the
"commercial sex act"; (2) the date and contact information for the
alleged "john" who paid for the "commercial sex act"; (3) the date,
alleged victim, and manner by which Defendant allegedly "recruit[ed],
entice[d],     harbor[ed],       transport[ed],         provide[d],     obtain[ed],
maintain[ed], and solicit[ed]" as charged in each count; and (4) the
date, alleged victim, and manner by which Defendant allegedly engaged
in "force, threats of force, fraud, and coercion" as charged in each
count [Doc. 31 at 91.          The R&R recommended that Defendant's Motion
for a Bill of Particulars be denied.                    The R&R found that the
indictment, together with the discovery materials and testimony from
Defendant's    pretrial       detention       hearings,   sufficiently        apprised
Defendant of the charges against him.
      Defendant argues that a bill of particulars is appropriate
because, without it, he lacks the basic information necessary to
mount his defense.          Specifically, Defendant states he has not been
informed of what exact commercial sex acts he allegedly procured or
the manner in which he allegedly procured them.                      Defendant also
claims to not know when or where these alleged acts took place.
      As the R&R states, "[t]he purpose of a bill of particulars is
,to   inform the defendant of the charge against him with sufficient
precision to allow him to prepare his defense, to minimize surprise
at trial, and to enable him to plead double jeopardy in the event of
a later prosecution for the same offense.'" United States v. Davis,
854 F.3d 1276, 1293 (11th Cir. 2017) (quoting United States v.
Warren, 772 F.2d 827, 837 (11th Cir. 1985)).                  A bill of particulars

                                          6
is not appropriate where the information sought is available "through
other sources such as the indictment or discovery and inspection."
United States v. Rosenthal, 793 F.2d 1214, 1227 (11th Cir. 1986).
       Defendant is not entitled to a bill of particulars.                 First,
Defendant is sufficiently aware of the timing and victims involved in
the charges against him.           The indictment provides the victims'
initials and the time periods of their alleged victimization [Doc. 71
at 1-21.    It is true, as Defendant notes, that the indictment does
not    provide specific dates for Defendant's             alleged    violations.
However, the Court notes that, according to the indictment, the
violations were ongoing and "continu[ed] through" the time periods
provided [Id.].      The Government is not offering a time period and
alleging that, at some undetermined point therein, Defendant once
violated 18 U.S.C. § 1591; rather, the Government is alleging that
many    violations   occurred   against    each   named    victim    during   the
provided time periods.      The Court finds this is sufficient to allow
Defendant   to prepare his defense and            avoid surprise      at trial.
Further, by contacting the alleged victims to obtain their sworn
declarations, Defendant implicitly revealed he is aware of their
identities.
       Defendant also has sufficient information from the indictment,
discovery materials, and conducted hearings regarding the alleged
commercial sex acts.       The Government has provided Defendant with
"relevant     law    enforcement    reports,      Defendant's       jail   calls,
photographs, and copies of surveillance videos" [Doc. 46 at 5].               The
Court finds that the discovery materials provided by the Government
and the testimony of Agent Reagan in the two hearings sufficiently
inform Defendant of the factual allegations supporting the charges

                                       7
 against him.     Notably, Agent Reagan testified that Defendant "forced
 [multiple women] into prostitution" [Doc. 22 at 12].                    Black's Law
 Dictionary defines prostitution as "[t] he act or practice of engaging
 in sexual activity for money or its equivalent; commercialized sex."
 Prostitution,        Black's Law Dictionary (10th ed. 2014) .             The Court
 finds this sufficient to allow Defendant to prepare his defense and
 avoid surprise at trial.         It is not necessary for the government to
 provide   a    ledger    detailing    the    specific     acts   of    prostitution
 allegedly      performed--the     possibilities         are   limited      and    the
 implication is clear.
      Finally, Defendant has been made sufficiently aware of facts
 regarding the manner of commercial sex act procurement. According to
 Agent Reagan's testimony, Defendant
      •        purchased a woman to prostitute and later sold her to a
               pimp [Id. at 141;
      •        required   women   to   give    him   all   their       proceeds   from
               prostitution [Id. at 12, 141;
      •        assaulted a woman and forced her into a "bathtub of ice-
               filled water" when she "did not have money" for him [Id. at
               101;
      •        provided at least one woman with narcotics while working
               for him, to which she became addicted [Doc. 38 at 10]; and
      •        carried a handgun and told one woman he would "get his
               money from her and if he had to come over to where she
               lived to get it he would" [Id. at 81.
 Further, as the R&R reflects, Agent Reagan gave testimony specific to
 each alleged victim in the superseding indictment [Doc. 54 at 10-121 .
(Defendant claims he does not know how he allegedly violated the

                                         :
statute--whether       by     "recruit[ing],         entic[ing],       harbor[ing],
transport[ing],       provid[ing],          obtain[ing],       patroniz[ing],        or
solicit[ing]"--or how he allegedly facilitated commercial sex acts--
whether by "means of force, threats of force, fraud, coercion," or a
combination thereof.        18 U.S.C. § 1591(a).         Given the aforementioned
testimony by Agent Reagan, however,                the   Court finds a bill of
particulars is not required and the facts provided sufficiently
apprise Defendant of the means and method of his alleged violations.
        Moreover,   Defendant       does    not   cite   any   cases   in    which   a
defendant's similar request for a similar bill of particulars was
granted.      Conversely, the R&R and the Government do cite supporting

case law.      For example, in United States v. Robinson, No. 1:14 -cr-
176-RWS-JSA, 2014 WL 6667018, at *8 (N.D. Ga. Nov. 24, 2014), the
defendant's motion for a bill of particulars was denied despite the
government failing to specify the precise statutory means by which
the defendant allegedly violated Section 1591(a).                  Id.      The Court

found that, because "the [g]overnment is entitled to allege multiple
means of committing an offense," requiring the government to disclose
further      information    would    be    "tantamount    to   a   demand    for   the
[g]overnment's evidence."           Id.    Beyond a lack of case law supporting

his motion, Defendant also does not explain how Agent Reagan's
testimony fails to inform him of the basis for his charges.                        For

these    reasons, the Court agrees with the R&R that a                       bill of

particulars is not warranted here.
        B.    Motion to Compel Production of Grand Jury Testimony and
              Exhibits
     Defendant also moved to compel the production of grand jury
testimony [Doc. 32] .       The R&R recommended that Defendant's motion to


                                            9
compel be denied [Doc. 54 at 18].         The R&R found that Defendant
failed to show a particularized need as required for compulsion of
grand jury testimony and evidence. Defendant argues that, because he
has presented declarations from his alleged victims contradicting the
Government's contentions, the Government must have presented false
testimony to the grand jury.     Accordingly, Defendant contends he is
entitled to review the grand jury materials.
        A district court has "`substantial discretion' in determining
whether grand jury materials should be released."           United States v.
Aisenberg, 358 F.3d 1327, 1349 (11th Cir. 2004) (quoting Douglas Oil
Co. of Cal. v. Petrol Stops Nw., 441 U.S. 211, 223 (1979)).           A court
may authorize disclosure of the record of a grand jury's proceedings
"at the request of a defendant who shows that a ground may exist to
dismiss the indictment because of a matter that occurred before the
grand    jury."   Fed. R.   Crim.   P. 6(e) (3) (E) (ii).      However, for
disclosure to be justified, the seeking party must show that (1) they
seek the material to avoid possible injustice in another proceeding;
(2) the need for disclosure outweighs the need for secrecy; and (3)
the   request is tailored to "`cover only material             so   needed."'
Aisenberg, 358 F.3d     at 1348 (quoting Douglas Oil Co., 441 U.S. at
222).    To meet the second requirement, the requesting party must show
"a compelling and particularized need for disclosure." Id. Notably,
—a blanket request for all           grand jury materials . . . cannot
be described as the kind of particularized request required for the
production of otherwise secret information. "'       Id. at 1349 (quoting
United Kingdom v. United States, 238 F.3d 1312, 1321 (11th Cir.
2001)) (emphasis in original).


                                    10
     Defendant is not entitled to disclosure of the grand jury
materials.      Defendant fails to make         a particularized request for
production.       He    instead    broadly     moves   for    compulsion    of     all
"transcripts of testimony presented to the grand jury and other
evidence presented to the grand jury" [Doc. 32 at 1]               Even after the
R&R pointed out this defect in Defendant's motion, he made no attempt
to address it or more narrowly tailor his request in his objections
to this Court.         As the R&R states, the mere fact that Defendant
produced declarations that are inconsistent with Agent Reagan's
testimony "do[es] not entitle him to sift through the entire grand
jury record" [Doc. 54 at 16].            The R&R thus rightfully recommended
denial of Defendant's Motion to Compel Production of Grand Jury
Testimony and Exhibits [Doc. 321.
     C.      Motion to Dismiss for Prosecutorial Misconduct and Request
             for an Evidentiary Hearing
     Defendant     also    moves    to    dismiss   the   indictment       based    on

prosecutorial misconduct [Doc. 341.             Specifically, Defendant claims
that because the declarations he has presented refute the charges
against   him    and    contradict       the   Government's    allegations,        the
Government must have presented false evidence to the grand jury.' He
further argues that, at minimum, the declarations merit further
exploration via an evidentiary hearing. The R&R recommends denial of
Defendant's motion, finding that Defendant failed to show that any
potential prosecutorial misconduct substantially influenced the grand



1    As the R&R notes, A.N.P.'s purported Facebook communications and
H.T.'s alleged statement to the defense team are not properly before
the Court [Doc. 54 at 22]. The Court thus does not consider them in
determining the validity of Defendant's motion to dismiss the
indictment.
                                          11
jury or that the Government knowingly presented or failed to later
correct false testimony.
     For an indictment to be dismissed for prosecutorial misconduct,
the defendant must show "that the prosecutor knowingly used perjured
testimony or failed to correct what he subsequently learned was false
testimony, and that falsehood was material."          United States v.
Cavallo, 790 F.3d 1202, 1219 (11th Cir. 2015) (citing United States
v. McNair, 605 F.3d 1152, 1208 (11th        Cir. 2010)).   Further, even
if a defendant makes this showing, the indictment should only be
dismissed if "the misconduct       substantially influenced the grand
jury's decision to indict," or there        is "grave doubt that the
decision to indict was free from the substantial influence of such
violations."   Id. (quoting Bank of Nova Scotia v. United States, 487
U.S. 250, 256 (1988)).
     As the R&R     states,   neither requirement is satisfied    here.
Defendant attached four declarations to his motion--two by alleged
victims M.A. and A.V.P., and two by witnesses [Docs. 34-1, 34-2, 34-
3, 34-4].   The declarations closely track the statutory language of
18 U.S.C. § 1591.    For example, both alleged victims' declarations
state that they "did not tell law enforcement that Quintavious Obie
forced, threatened force, committed fraud, or coerced me to engage in
a commercial sex act" [Doc. 34-1 at 2; Doc. 34-2 at 2].           These
statements do not show that the government knowingly presented false
evidence to the grand jury.       At most, they suggest inconsistent
statements by the alleged victims.      Moreover, as the R&R notes, the
declarations are conclusory and provide little insight into what the
alleged victims said to law enforcement.      Even assuming it is true
that the two alleged victims did not tell law enforcement that

                                   12
Defendant "forced, threatened force, committed fraud, or coerced"
them, it could nonetheless be true that they provided facts from
which the Government inferred force, fraud, or coercion. Thus, these
statements in the declarations do not show that the Government
knowingly presented false testimony to the grand jury.
       Defendant also points to victim A.V.P.'s declaration statement
that she "specifically told law enforcement that Quintavious Obie did
not [force, threaten force, commit fraud, or coerce her to engage in
a commercial sex act]" [Doc. 34-2 at 21.            According to Defendant,
this statement reveals that the Government must have presented false
testimony regarding this victim because it otherwise could not have
obtained an indictment on a charge involving her.            Again, however,
this statement merely creates a conflict in the evidence: the alleged
victim claims she did not tell law enforcement she was forced or
coerced or threatened [Id.]; the Government claims she did [Doc. 38
at 9].    These statements in the victims' declarations simply do not
show that the government knowingly presented false testimony to the
grand jury, nor do they merit an evidentiary hearing on the matter.
Moreover, because Defendant has failed to show misconduct by the
Government, it is not possible for him to show, as required, that the
alleged misconduct substantially influenced the outcome of the grand
jury     proceedings.       Thus,   Defendant's    Motion   to   Dismiss   for
Prosecutorial Misconduct and Request for an Evidentiary Hearing [Doc.
341 is DENIED.
IV.    CONCLUSION

       For the above reasons, Defendant's objections [Doc. 561             are
OVERRULED     and   Judge     Larkins'     Order   and   Final   Report    and
Recommendation is ADOPTED IN FULL. Defendant's Motion to Dismiss for

                                      13
Prosecutorial Misconduct and Request for an Evidentiary Hearing [Doc.
341 is DENIED.




     SO ORDERED this        day of October, 2018.



                              ORINDA D. EVANS
                              UNITED STATES DISTRICT JUDGE




                                 14
